Title: To Thomas Jefferson from John Keehmle, 17 April 1805
From: Keehmle, John
To: Jefferson, Thomas


                  
                     Sir,
                     Philada. April 17th. 1805.
                  
                  Being in company with Mr. T. Cox a few days ago, he informed me that he had not forwarded the sample of calcined red lead to You, according to promise. I was somewhat displeased on hearing it. I immediately told him to Let me have it, and I would forward it to you myself, for it was not attended with any expence to as all letters and packages to you were free of postage.
                  Mr. Cox not sending it according to promise, is a mystery—which I cannot develope. He has no Cause to suspect me of applying for his office, for I never was an office hunter, though often advised to it, by my friends, as more deserving of one than many who have held lucrative offices, and who never fought and suffered in our revolution as I did. But as I am now getting old; and a large family to maintain, I think I may with more freedom solicit an appointment, than in my Younger Years; or those, who at no time rendered any service to establish our independence, or grown up since that memorable period.
                  From Governor Mc.Kean I cannot expect any favour, for he was highly displeased, at my speaking and writing against the Judges, when I was in the Legislature last Year. He censured me severly about it. I replyed—“I acted agreeable to the dictates of conscience in that buisness.”
                  Enclosed Sir, I send you the sample. Should the lead mines be worked for the benefit of the states; or any other vacancy occur I request to be remembered.
                  With considerations of high esteem, I am Yours. &c. &c.
                  
                     John Keehmle
                     
                  
               